Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority to the provisional application 62/612,613 filed on 12/31/2017.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: SCADA processing 680, 682, 684, 686, and 688 in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piovesan (US20110071963).
In regards to Claim 1, Piovesan teaches “an oil well monitoring system (Abstract; downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-(DAE delivers to users by web-based user interface – [0050]).”

In regards to Claim 2, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]).”

In regards to Claim 5, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”

In regards to Claim 7, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to operate with a plurality of the concentrators (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); and44 wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest).”

Claim 8, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”

In regards to Claim 9, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is further configured to provide a control interface to send commands of the oil well equipment connected to the concentrator (“end user can implement various commands back to the equipment” – [0056]).”

In regards to Claim 16, Piovesan teaches “an oil well monitoring process (downhole monitoring, intelligent platform – [0030]) comprising: collecting oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]) with a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]); processing the oil well related data with a processor implemented by the concentrator (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); transmitting the oil well related data with a modem implemented by the concentrator (communication network, VSAT, LAN/WAN – [0039]); receiving the oil well related data from the concentrator with a server system (data analysis engine (DAE) – [0043]); (DAE delivers to users by web-based user interface – [0050]).”

In regards to Claim 17, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]).”

In regards to Claim 20, Piovesan discloses the claimed invention as detailed and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche (US20180283169) and Golparian (US20170306754).
Claim 3, of Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Oguche does not teach “concentrator respond to external commands.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.

In regards to Claim 12, Piovesan teaches “an oil well monitoring system (downhole monitoring, intelligent platform – [0030]) comprising: a concentrator (real time data streams from plural sensors; transmitting aggregate sensor data – [0013]; communication network – [0039]) located at an oil well (onshore and offshore platform – [0076]) and the concentrator configured to collect oil well related data from oil well equipment (operating information about platform surface equipment transmitted from platform via communication network – [0039]); the concentrator comprising a processor to process the oil well related data (platform data historian (PDH) with front end processor (FEP), controls data to be sent to data analysis engine (DAE) – [0043], Figure 1A, 1B); the concentrator comprising a modem to transmit the oil well related data (communication network, VSAT, LAN/WAN – [0039]); a server system configured to receive the oil well related data from the concentrator (data analysis engine (DAE) – [0043]); and the server system configured to provide a web-based interface to a user that comprises at least the oil well related data (DAE delivers to users by web-based user interface – [0050]); wherein the concentrator is further configured to measure power related data that comprises at least a voltage, a current, and a power delivered from a utility to the oil well equipment (collect data from equipment and systems such as power generation and emission control systems – [0040]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); wherein the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured to receive the commands to the oil well equipment from the server system (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Oguche does not teach “concentrator respond to external commands; wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “concentrator respond to external commands (concentrator distributes commands to the associated downhole receivers – [0050]); wherein the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.

Claim 13, Piovesan in view of Oguche and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to store all measured values as sent from the concentrator (“information on the data analysis engine can be stored in a storage device” – [0039]); wherein the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]), and generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Piovesan in view of Golparian does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.

In regards to Claim 14, Piovesan in view of Oguche and Golparian discloses the claimed invention as detailed above and Piovesan further teaches “the server system is configured to (DAE servicing plurality of platforms with sensors, data aggregators – [0041], Figure 1C); wherein the server system is configured to provide a map-based graphical display of the concentrators (Figure 4A-4B detail dashboard screenshot of the global view of the platform locations with regions of interest); and wherein the server system is configured to provide graphical and report-based data analysis tools for a user to view and analyze at least the oil well related data (“DAE includes graphical raw data conditioning” – [0044)).”

In regards to Claim 18, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.
Piovesan in view of Oguche does not teach “concentrator respond to external commands.”
(concentrator distributes commands to the associated downhole receivers – [0050]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Oguche to incorporate the teachings of Golparian to include the concentrator distributing the commands in response. Doing so would improve the communication between the well tools and the server.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piovesan  in view of Golparian.
In regards to Claim 4, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); the concentrator is further configured to receive the commands to the oil well equipment from the server system (communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan does not teach “the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033])”


In regards to Claim 19, Piovesan discloses the claimed invention as detailed and Piovesan further teaches “the server system is further configured to generate commands to the oil well equipment and send the commands to the concentrator (“end user can implement various commands back to the equipment” – [0056]); wherein the concentrator is further configured to receive the commands to the oil well equipment from the server system(communication network, VSAT, LAN/WAN connects platform equipment to data analysis engine – [0039]; end user (remote user) sends command through server back to equipment – [0056], Figure 1A, 1B).”
Piovesan does not teach “the concentrator further comprises a command port configured to relay the commands to the oil well equipment.”
Golparian teaches “the concentrator further comprises a command port configured to relay the commands to the oil well equipment (concentrator receives downlink data (command data) – [0036]; command data for downhole tools – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Golparian to have a communication system (concentrator) to receive the command data for the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche.
In regards to Claim 6, Piovesan discloses the claimed invention as detailed above and Piovesan further teaches “the concentrator is further configured to collect the oil well related data that comprises measurements from at least one sensor associated with the oil well equipment (sensors associated with equipment located on a platform – [0041]); generate and send alerts to the server system (neural network trained to create SOM, result is alerts – [0048]); and the server system is configured to process the alerts from the concentrator including sending immediate message notices to a distribution list (SOMs can send predictive information and alerts to end users in communication network – [0041]).”
Piovesan does not teach “apply user settable thresholds to the oil well related data.”
Oguche teaches “apply user settable thresholds to the oil well related data (user defined thresholds – [0095]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Oguche to have user defined thresholds. Doing so would improve the configuration of monitoring oil and gas wells remotely.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Goose (US20130053986).
In regards to Claim 10, Piovesan discloses the claimed invention as detailed above and except for “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information and send commands to the oil well equipment connected to the concentrator.”
Goose teaches “the server system is further configured to provide a SCADA interface configured to allow an external SCADA master to query information (SCADA server may periodically poll the RTUs to gather and process the sensor data” – [0005]) and send commands to the equipment connected (“SCADA server may also use the gathered sensor data to make decisions as to the control of the system and may issue supervisory control commands to the RTUs” – [0005]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Goose to have the server system with a SCADA server to poll and process the sensor data and issue control commands to the remote units. Doing so would improve the monitoring and remote control of systems.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Boyanapally (US20170051608) and Golparian.

Boyanapally teaches “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment (“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.
Piovesan in view of Boyanapally does not teach “the smart artificial lift receiver is further configured to be directly linked to the concentrator and transmit data to the server system.”
Golparian teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Boyanapally to incorporate the teachings of Golparian incorporate receivers with the concentrator. Doing so would improve the communication between the server and artificial lift system.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Piovesan in view of Oguche, Golparian, and Boyanapally.
In regards to Claim 15, Piovesan in view of Golparian and Oguche discloses the claimed invention as detailed above and Golparian further teaches “the receiver is further configured to be directly linked to the concentrator and transmit data to the server system (concentrator circuitry with receiver – [0064], Figure 5).”
Piovesan in view of Golparian and Oguche does not teach “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment.”
Boyanapally teaches “a smart artificial lift receiver that is configured to receive measurements from at least one sensor associated with oil well equipment (“receiver is integrated into a controller that takes the demodulated data from the receiver and uses it to evaluate the status and performance of the artificial lift system” – [0016]; sensor coupled to receiver – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piovesan in view of Golparian and Oguche to incorporate the teachings of Boyanapally incorporate the receiver to communication with the artificial lift system. Doing so would improve reliability of the sensors and receiver in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TARUN SINHA/Primary Examiner, Art Unit 2863